Citation Nr: 0304441	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  99-24 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M.B., M.S.W., L.S.W.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel

INTRODUCTION

The veteran served on active duty from April 1957 to June 
1959.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in December 1998 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, that denied the veteran's application to 
reopen the claim for service connection for PTSD.

In light of evidence that will be addressed below, the Board 
reopens the claim for service connection for PTSD in this 
decision and will undertake additional development.  When the 
development is completed, that claim will be the subject of a 
separate Board decision.  


FINDINGS OF FACT

1.  In a March 1997 decision, the Board denied the veteran's 
application to reopen the issue of service connection for a 
psychiatric disorder, to include PTSD.
 
2.  Since the March 1997 Board decision, evidence has been 
submitted which was not previously before agency 
decisionmakers and which bears directly and substantially 
upon the specific matter under consideration.  This evidence 
is neither cumulative nor redundant, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The March 1997 Board determination that denied a claim 
for service connection for PTSD is final.  38 U.S.C.A. § 7104 
(West 2002).

2.  Evidence submitted since the March 1997 Board decision 
denying service connection for PTSD, which was the last final 
denial with respect to this issue, is  new and material; the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107) (West Supp. 2002)).  VA has recently 
issued final regulations to implement these statutory 
changes.  See 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  First, VA has a duty 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103. Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C. § 5103A. 

In the present case, the Board decides only to reopen the 
claim for service connection for PTSD, an outcome only 
favorable to the veteran.  Under these circumstances, there 
is no prejudice to the veteran in adjudicating the claim to 
reopen without further discussion of the VCAA.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

I.  Claim Reopened

 In a March 1997 decision, the Board denied the veteran's 
application to reopen the claim of service connection for a 
psychiatric disorder, to include PTSD.  This denial of 
service connection for PTSD is final.  38 U.S.C.A. § 7104 
(West 2002).

Service connection for PTSD generally requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  The veteran has 
never contended that she engaged in combat with the enemy as 
defined within 38 U.S.C.A. § 1154(b).  As a result, as a 
matter of law, a medical provider cannot provide supporting 
evidence that the claimed in-service event actually occurred 
based on a post-service medical examination.  Moreau v. 
Brown, 9 Vet. App. 389, 395-6 (1996).  In addition, the 
veteran's own testimony, standing alone, will not be 
sufficient.  Id.  

The special provisions of VA Adjudication Procedure Manual 
M21-1 (M21-1), Part III, regarding personal assault must also 
be considered.  M21-1 notes that: "Personal assault is an 
event of human design that threatens or inflicts harm.  
Examples of this are rape, physical assault, domestic 
battering, robbery, mugging, and stalking." M21-1, Part III, 
5.14c.  M21-1 identifies alternative sources for developing 
evidence of personal assault, including private medical 
records, civilian police reports, reports from crisis 
intervention centers, testimonial statements from confidants 
such as family members, roommates, fellow service members, or 
clergy, and personal diaries or journals.  M21-1, Part III, 
5.14c(4)(a).  When there is no indication in the military 
record that a personal assault occurred, alternative 
evidence, such as behavior changes that occurred at the time 
of the incident, might still establish that an in-service 
stressor incident occurred.  Examples of behavior changes 
that might indicate a stressor include: visits to a medical 
or counseling clinic or dispensary without a specific 
diagnosis or specific ailment; sudden requests that the 
veteran's military occupational series or duty assignment be 
changed without other justification; lay statements 
indicating increased use or abuse of leave without apparent 
reason; changes in performance or performance evaluations; 
lay statements describing episodes of depression, panic 
attacks or anxiety with no identifiable reasons for the 
episodes; increased or decreased use of prescription 
medication; evidence of substance abuse; obsessive behavior 
such as overeating or undereating; pregnancy tests around the 
time of the incident (clearly not at issue in the veteran's 
case); increased interest in tests for HIV or sexually 
transmitted diseases; unexplained economic or social behavior 
changes; treatment for physical injuries around the time of 
the claimed trauma but not reported as a result of the 
trauma; breakup of a primary relationship.  M21-1, Part III, 
5.14c(7)(a)-(o).  

The Board must also consider the U.S. Court of Appeals for 
Veterans Claims (Court) decision in Patton v. West, 
12 Vet. App. 272 (1999).  Patton involved an allegation of 
noncombat personal assault as the alleged stressor with 
respect to PTSD.  The Court noted that certain provisions in 
VA Manual M21-1 apply to such claims.  

The veteran is provided this information not only for the 
purposes of this decision, but also to inform her of the law 
that the Board will use in the final adjudication of this 
case following development that will be requested.    

The evidence received since the March 1997 Board decision, 
which is the last final denial of the claim for service 
connection for PTSD, includes the August 2001 written medical 
opinion of a VA medical doctor that the veteran has PTSD as a 
result of an in-service sexual assault and sexual trauma.  
Also newly received into evidence are the veteran's November 
2002 hearing testimony, including a detailed recounting of 
her claimed stressor, and additional statements from a mental 
health professional supporting her claim.

The Board finds that this information is new and material 
evidence.  It is evidence not previously submitted to agency 
decisionmakers which bears directly and substantially on the 
specific matter under consideration, which is neither 
cumulative nor redundant and which is, by itself or in 
combination with other evidence, so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The purpose behind the VA definition is 
not to require the veteran to demonstrate that the new 
evidence would probably change the outcome of the claim; 
rather it emphasizes the importance of a complete record for 
evaluation of the veteran's claim.  Id.  If new and material 
evidence has been received with respect to a claim which has 
become final, then the claim is reopened and decided on a de 
novo basis.  38 U.S.C.A. § 5108.

Because new and material evidence has been submitted, the 
Board reopens the claim for service connection for PTSD.  As 
noted in the introduction to this decision, the Board will 
conduct additional development of the reopened claim.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened.  To 
that extent only, the appeal is granted.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

